DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This Office Action is in response to amendments and arguments received on August 29, 2022. Claims 1-9 have been amended. Claims 1-9 remain pending. This communication is the second Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1 and 9: Applicant claims 
a server that provides update data;
processors configured to… 
update data to each electronic control unit of the plurality of electronic control units,
receive the update data associated with the previous list of unique identifiers from the server
	and
delete the update data.
Applicant uses the term “update data” both as a noun (e.g. “provides update data”, “receive the update data) and as a verb (e.g. “update data to each electronic control unit”). This generates confusion as to the metes and bounds of the term, and is therefore indefinite.
Further, there is a lack of antecedent basis for “the update data associated with the previous list of unique identifiers”. This also generates confusion as to if the “update data associated with the previous set of unique identifiers” is the same update data that is deleted in the last limitation. 
Corrective action or clarification is required. 
In regards to claim 3: Applicant claims the installing of the update data which also lacks antecedent basis because there is no update data installed in claim 1 of which claim 3 depends. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
1. A software update system for a vehicle comprising:
 a plurality of electronic control units installed in the vehicle, with each electronic control unit of the plurality of electronic control units having a unique identifier; (the broadest reasonable interpretation (BRI) includes well-known computer processing structures merely onboard a vehicle that is not meaningfully affected (i.e. no meaningful practical application is made) by the abstract idea outlined below, and is therefore considered immaterial to the claim.)
an activation switch of the vehicle having ON and OFF states; (structure includes well-known vehicle structure that is not meaningfully affected by the abstract idea, outlined below, and is therefore considered immaterial to the claim.)
a server that provides update data; (the BRI includes a second generic computer processor, understood to be well-known computer processing structure.)
one or more processors configured to execute computer-executable instructions for installing update data to each electronic control unit of the plurality of electronic control units, (the BRI includes a third generic computer processor, understood to be well-known computer processing structure.  While configured to install update data, it should be noted that the update installation is not positively recited, and therefore a practical application is not meaningfully applied.) 
wherein the one or more processors execute the computer-executable instructions to: 
recognize that the activation switch changes from the ON state to the OFF state; (the BRI includes mere data collection and/or recognition from well-known vehicle structure that is not meaningfully affected, and is therefore considered pre-solution activity.) 
transmit at a time in which the activation switch is recognized to have changed from the ON to the OFF state, a previous list of unique identifiers, which includes a unique identifier of each electronic control unit that was installed on the vehicle at a previous point in time and that was acquired before the activation switch was recognized to have switched from ON state to the OFF state to the server via the communication line and (the BRI includes data communication between well-known generic computer processors that is considered merely pre-solution activity.)
receive the update data associated with the previous list of unique identifiers from the server via the communication line; (As best understood, the metes and bounds includes merely transmitting/receiving data from a generic computer processor to a server via a generic communication line between the two processors. Because the update data is not used in any meaningful way, this step is also considered data communication between well-known generic computer processors that is merely pre-solution activity.)
recognize that the activation switch changes from the OFF state to the ON state; (Considered mere data collection and/or recognition from well-known vehicle structure, per above.) 
acquire and store, at a time in which the activation switch is recognized to have changed from the OFF to the ON state, the unique identifier of each electronic control unit of the plurality of electronic control units installed on the vehicle at a present time as a current list of unique identifiers; (Considered mere data collection and/or recognition from well-known vehicle structure, per above.)
make a comparison between the previous list of unique identifiers and the current list of unique identifiers; (BRI includes mere comparison of data by a generic computer processor, that is considered to be a mental process performable by one of ordinary skill mentally or by hand, but is merely performed by a computer.)
determine based on the comparison that the previous list of unique identifiers and the current list of unique identifiers are different from each other; and (BRI includes mere comparison of data by a generic computer processor, that is considered to be a mental process performable by one of ordinary skill mentally or by hand, but is merely performed by a computer.)
delete the update data. (deletion of data is considered a well-known computer function that does not provide any meaningful application, and is considered mere post-solution activity.) 
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 1 is determined to be directed to an abstract idea (mental processes). 
Claim 1, as best understood, claims a mental process of making a comparison between two pieces of data, and determining that the two pieces of data are different from each other based on the comparison, and deletes (i.e. gets rid of, forgets) the data. Claim 1 does not claim any steps that cannot be performed mentally by one of ordinary skill in the art, but is merely performed on a generic computer, and therefore falls within the “mental processes” grouping. See 84 Fed. Reg. 52. Because we conclude that claim 1 recites an abstract idea, we proceed to Step 2A, Prong Two.
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Structurally, Applicant claims a plurality of electronic control units installed in a vehicle, an activation switch of the vehicle having ON and OFF state, a server, and one or more processors. None of the structural components claimed meaningfully apply, rely on or use the mental process outlined above in a manner that imposes a meaningful limit.
Data components include update data, a previous list of unique identifiers and a current list of unique identifiers. In view of Applicant disclosure, there does not appear to be any meaningful characteristics of this data or any meaningful application of this data beyond the mental process applied above.
Claim 1 does not recite any limitation that even generally links the use of the judicial exception to a particular technological environment. Accordingly, the language itself of claim 1 does not reflect an improvement in any particular technical field or technology. There is also no evidence that the claimed system recites an improvement to the functioning of the “computer system” itself. See MPEP § 2106.05(a). Claim 1 also does not appear to use a judicial exception in conjunction with any particular machine. See 84 Fed. Reg. 55. Accordingly, claim 1 does not integrate the judicial exception into a practical application of the exception, and we proceed to Step 2B.
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Independent claim 9 is the method performed by the system of claim 1, and is rejected the same or similar to claim 1, as detailed above.
Dependent claims 2-8 have been evaluated in a similar manner, and do not appear to overcome these deficiencies. Therefore, dependent claims 2-8 are rejected in the same or a similar manner as claims 1 and 9, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20150331686 A1) herein “Petersen” in view of Teraoka et al. (US 20180018160 A1) herein “Teraoka”.
In regards to Claim 1, as best understood, Petersen discloses or suggests the following: 
1. A software update system for a vehicle comprising:
 a plurality of electronic control units installed in the vehicle, with each electronic control unit of the plurality of electronic control units having a unique identifier; (see at least Fig. 2, vehicle 31, comprising a plurality of component modules per [0013]) 
an activation switch of the vehicle having ON and OFF states; (see at least claim 12 “the vehicle is further configured to install the software update upon one of a key-off of the vehicle”)
a server that provides update data; (the BRI includes a second generic computer processor, understood to be well-known computer processing structure.)
one or more processors configured to execute computer-executable instructions for installing update data to each electronic control unit of the plurality of electronic control units, (the BRI includes a third generic computer processor, understood to be well-known computer processing structure.  While configured to install update data, it should be noted that the update installation is not positively recited, and therefore a practical application is not meaningfully applied.) 
wherein the one or more processors execute the computer-executable instructions to: 
recognize that the activation switch changes from the ON state to the OFF state; (see at least Fig. 2, vehicle parameters 202 and/or update request 220 and [0004]“send, to a diagnostic server responsive to vehicle generation of a diagnostic code, vehicle parameters including the diagnostic code and an identifier of the vehicle, receive, from the diagnostic server”, see also [0012] “These parameters may be sent, for example, at key-on, while the vehicle is in motive mode, upon key-off, or, if the vehicle is so configured, when being plugged in for charging.”)
transmit at a time in which the activation switch is recognized to have changed from the ON to the OFF state, a previous list of unique identifiers, which includes a unique identifier of each electronic control unit that was installed on the vehicle at a previous point in time and that was acquired before the activation switch was recognized to have switched from ON state to the OFF state to the server via the communication line and (see at least Fig. 2, vehicle parameters 202 and/or update request 220 and [0004]“send, to a diagnostic server responsive to vehicle generation of a diagnostic code, vehicle parameters including the diagnostic code and an identifier of the vehicle, receive, from the diagnostic server”, see also [0012] “These parameters may be sent, for example, at key-on, while the vehicle is in motive mode, upon key-off, or, if the vehicle is so configured, when being plugged in for charging)
receive the update data associated with the previous list of unique identifiers from the server via the communication line; (see at least Fig. 2, Upgrade Information 216)
recognize that the activation switch changes from the OFF state to the ON state; () 
acquire and store, at a time in which the activation switch is recognized to have changed from the OFF to the ON state, the unique identifier of each electronic control unit of the plurality of electronic control units installed on the vehicle at a present time as a current list of unique identifiers; (see at least [0016] “If the diagnostic server identifies based on the vehicle parameters that an available software update would resolve the issue, the diagnostic server may inform the vehicle to download and install the corresponding software updates from the software update data store.” And [0043] “if the diagnostic server 214 determines, based on the symptom database 212, that software updates 206 are available to address an issue being experienced by the vehicle 31, the diagnostic server 214 may send upgrade information 216 to the vehicle 31 indicating the software updates 206 to be installed”)
As best understood, the difference between Petersen and the claimed subject matter is Petersen does not explicitly recite timing for the update steps with reference to switch position, i.e. before and after switch from ON and OFF, and vice versa. However, Petersen clearly suggests performance of these steps at key-on and upon key-off in previously cited [0012] and claim 12 “the vehicle is further configured to install the software update upon one of a key-off of the vehicle, a key-on of the vehicle, and plugging in of the vehicle for charging.”)
As best understood, Petersen does not disclose or suggest the following, which is taught by Teraoka:
make a comparison between the previous list of unique identifiers and the current list of unique identifiers; determine based on the comparison that the previous list of unique identifiers and the current list of unique identifiers are different from each other; and (see at least [0006], [0110] “preprocessing different for each ECU can be appropriately set by preprocessing information being included in update information for each ECU.”, 
delete the update data. (see at least claim 4.) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Teraoka with the invention of Petersen with the motivation of providing different update types from a server for a plurality of vehicle ECUs when the different vehicle ECUs require various levels up updates. (Teraoka, [0002]-[0008])
In regards to Claim 2, as best understood, Petersen discloses the following: 
2. The software update system according to claim 1, wherein the one or more processors further execute the computer-executable instructions to: transmit the current list of unique identifiers to the server via the communication line; and receive current update data associated with the current list of unique identifiers from the server via the communication line. (as best understood, see at least [0016] “If the diagnostic server identifies based on the vehicle parameters that an available software update would resolve the issue, the diagnostic server may inform the vehicle to download and install the corresponding software updates from the software update data store.” And [0043] “if the diagnostic server 214 determines, based on the symptom database 212, that software updates 206 are available to address an issue being experienced by the vehicle 31, the diagnostic server 214 may send upgrade information 216 to the vehicle 31 indicating the software updates 206 to be installed”)
In regards to Claim 9, as best understood, claim 9 is the method performed by the system of claim 1, and is therefore rejected per claim 1, above.
Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen  in view of Teraoka, and further in view of Sol (US 20170061708 A1) herein “Sol”.
In regards to Claim 3, as best understood, Petersen does not explicitly disclose the following: 
3. The software update system according to claim 1, further comprising a terminal carried by a user outside of the vehicle and communicably coupled to the one or more processors, the terminal configured to accept input from the user regarding whether to allow or deny the installing of the update data, wherein the one or more processors further execute the computer-executable instructions to: recognize that the activation switch is in the OFF state; determine that the user has allowed the installing of the update data based on the input from the user; upon recognizing that the activation switch is in the OFF state and that the user has allowed the installing of the update data, transmit the previous list of unique identifiers to the server via the communication line, and receive the update data associated with the previous list of unique identifiers from the server via the communication line.
However, Petersen discloses a nomadic device 53 (see Fig. 3 and [0022]-[0026]) that clearly may be located outside the vehicle. However, the nomadic device of Petersen does not explicitly allow updates. However, this feature is known in the art, as taught by Sol. (see at least [0150] “A user having the mobile device 20 can setup whether to allow automatic update of vehicle engagement application by selecting an option on a predetermined menu”, see also similar citations at [0151]-[0154])
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Sol with the invention of Petersen with the motivation of allowing a user to receive and control vehicle engagement via a mobile device. (Sol, [0007]) 
In regards to Claim 5, as best understood, Petersen does not disclose the following, which is taught by Sol: 
5. The software update system according to claim 1, wherein if it is determined based on the comparison that the previous list of unique identifiers and the current list of unique identifiers are different from each other, the one or more processors: control a notifying device to provide notification to the user; and provide notification to the server via the communication line. (see at least [0031] “receiving a notification status corresponding to the vehicle engagement application via the data communication link, the notification status indicating whether the vehicle engagement application is up-to-date; and determining whether it is necessary to update the vehicle engagement application based on the notification status.”, see also [0031]-[0034]) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Sol with the invention of Petersen with the motivation of allowing a user to receive and control vehicle engagement via a mobile device. (Sol, [0007]) 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen  in view of Teraoka, and further in view of Chung et al. (US 20190312892 A1) herein “Chung”.
In regards to Claim 4, as best understood, Petersen does not disclose the following, which is taught by Chung: 
4. The software update system according to claim 1, wherein if it is determined based on the comparison that the previous list of unique identifiers and the current list of unique identifiers are different from each other, the one or more processors check security of the plurality of electronic control units. (see at least [0118] “In an embodiment, when the current integrity verification value, stored in the hardware security module 1110 for verifying ECU software integrity, is different from the integrity verification value of the ECU electronic control software, which is measured using the conventional method at the diagnosis time, it is determined that the value of the “control software integrity” field exceeds the tolerance limit of the attack sign value 1250, and the result may be stored as the security state 1082 of the ECU electronic control software.”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Chung with the invention of Petersen with the motivation of detecting corruption of vehicle's onboard system software caused by a cyberattack and malfunctions resulting therefrom. (Chung, [0003]) 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen  in view of Teraoka, and further in view of Leisenring et al. (US 20120185124 A1) herein “Leisenring”.
In regards to Claim 6, as best understood, Petersen does not explicitly disclose the following, which is taught by Leisenring: 
6. The software update system according to claim 1, wherein the one or more processors monitor operation of each electronic control unit of the plurality of electronic control units and collect a log of presence or lack of operation thereof. (see at least [0027]-[0028] “electronic control unit data recorder 12”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Leisenring with the invention of Petersen with the motivation of storing information that can be used for various purposes, for example to assess the function and performance of a pre-production or post-production vehicle, or to manage a fleet of vehicles. (Leisenring, [0005]) 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen  in view of Teraoka, and further in view of Cho et al. (US 20120185124 A1) herein “Cho”.
In regards to Claim 7, as best understood, Petersen does not disclose the following, which is taught by Cho: 
7. The software update system according to claim 1, wherein if it is determined based on the comparison that the previous list of unique identifiers and the current list of unique identifiers are different from each other, the one or more processors: disable manipulation by the user for switching the activation switch from the OFF state to the ON state; and notify the user that the manipulation of the activation switch is disabled and control a notifying device to notify the user about contact information of a dealership of the vehicle. (see at least [0037] and claim 6 “disabling the vehicle from moving during the execution of the update module”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Cho with the invention of Petersen with the motivation of keeping software up-to-date, safe and secure. (Cho, [0004]) 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen  in view of Teraoka, and further in view of Takahashi et al. (US 20190168737 A1) herein “Takahashi”.
In regards to Claim 8, as best understood, Petersen does not explicitly disclose the following, which is taught by Takahashi: 
8. The software update system according to claim 1, further comprising a second set of processors that are different from the one or more processors, wherein the second set of processors: manage a state of charge of a battery, which supplies power to the one or more processors, to be within a prescribed range; and manage the state of charge in a manner that the state of charge approaches an upper limit of the prescribed range when the activation switch is in the ON state. (see at least [0061])
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Takahashi with the invention of Cho with the motivation of consuming all the charged electric power, the operation time of the internal combustion engine can be minimized. As a result, emission of carbon dioxide relating to operation of the internal combustion engine can be suppressed. (Takahashi, [0004]) 
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) have been carefully considered, but are not fully persuasive. While a large number of 35 U.S.C. § 112(b) issues have been resolved, several remain as outlined above. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 have been fully considered, but are not persuasive. As outlined in the previous interview, it is the position of the Office that if no update data is meaningfully applied, (i.e. installed to the vehicle’s onboard electronic control units) then no meaningful application is made. The metes and bounds of claims 1 and 9 appear to coordinate with Applicant Figure 15, wherein the update data is deleted, and not meaningfully used. Therefore the 35 U.S.C. § 101 rejection has been maintained. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive in view of newly cited art, outlined above. Please see the above rejections for details. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

August 7, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669